     Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.1 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN



PNC BANK, NATIONAL ASSOCIATION,
successor to National City Bank,
National City Bank of the Midwest and
National City Bank of Michigan/Illinois,
a national banking association,


               Plaintiff,

v.


BUCHANAN METAL FORMING, INC.,
a Michigan corporation, and
AMY HAYMAN, Personal Representative of the
Estate of Richard J. Tapper,

            Defendants.
____________________________________________________________________/

Joseph M. Ammar (P41972)
James E. Spurr (P33049)
MILLER, CANFIELD, PADDOCK
 AND STONE, P.L.C.
Attorneys for Plaintiff
277 South Rose Street, Suite 5000
Kalamazoo, MI 49007
(269) 383-5810 / (269) 383-5809
ammar@millercanfield.com
spurr@millercanfield.com
____________________________________________________________________/


                                        COMPLAINT

        Plaintiff, PNC Bank, National Association, successor to National City Bank, National

City Bank of the Midwest and National City Bank of Michigan/Illinois, by its attorneys, Miller,

Canfield, Paddock and Stone, P.L.C., for its Complaint against Defendants, states as follows:
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.2 Page 2 of 10




                                  COMMON ALLEGATIONS

                                          THE PARTIES

       1.      Plaintiff, PNC Bank, National Association (“Plaintiff” or “Bank”) is a national

bank chartered under the laws of the United States, with its home office, as set forth in its articles

of association, located in the State of Delaware. PNC Bank, National Association is the successor

to National City Bank, National City Bank of the Midwest and National City Bank of

Michigan/Illinois. Documents evidencing and supporting National City Bank’s merger with and

into PNC Bank, National Association are attached as Exhibit A.

       2.      Defendant, Buchanan Metal Forming, Inc. (“Buchanan Metal”), upon information

and belief, is a Michigan corporation whose registered office address is 103 West Smith Street,

Buchanan, Michigan 49107. Upon information and belief, Defendant Buchanan Metal’s principal

place of business is in the State of Michigan.

       3.      Defendant, Amy Hayman (“Hayman”) is an individual and the court-appointed

personal representative of the Estate of Richard J. Tapper (“Estate”), Macomb County Probate

Court Case No. 2019-230419-DE. Defendant Hayman, upon information and belief, resides at 478

St. Clair, Grosse Pointe Park, Michigan 48230, is domiciled in the State of Michigan and intends to

make a home in the State of Michigan indefinitely. Pursuant to a Mortgage granted by Buchanan

Metal to Richard J. Tapper dated August 6, 1990, recorded on August 27, 1990 (“Tapper

Mortgage”), Defendant Hayman, as personal representative of the Estate, claims an interest in

certain real property of Buchanan Metal which is the subject of this action. A copy of the Tapper

Mortgage is attached as Exhibit B.




                                                  2
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.3 Page 3 of 10




                                 JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332, as complete

diversity exists between the parties, and the amount in controversy, exclusive of interest and

costs, exceeds $75,000.

       5.      Venue is proper in this Court, pursuant to 28 USC § 1391(a), because the facts

and circumstances giving rise to this cause of action occurred in Berrien County, Michigan.

                                   THE LOAN DOCUMENTS

       6.      Plaintiff incorporates the allegations set forth in Paragraphs 1 through 5 above by

reference, with the same force and effect as if fully repeated.

       7.      On or about October 5, 2018, Buchanan Metal made and delivered to Bank a

certain Amended and Restated Committed Line of Credit Note (“Note”) and Amended and

Restated Working Cash ®, Line of Credit, Investment Sweep Rider (“Sweep Rider”), copies of

which are attached as Exhibit C, in order to evidence a line of credit loan that Bank extended to

Defendant Buchanan Metal in the original principal amount of $2,000,000.00.

       8.      To secure the repayment of the Note and all of its indebtedness to Bank,

Defendant Buchanan Metal executed a Mortgage (the “Mortgage”), in favor of Bank, dated as of

November 19, 2001, encumbering real property commonly known as 103 West Smith Street,

Buchanan, Michigan (the “Property”), which was recorded on December 1, 2001, in Liber 2199,

Page 76, Berrien County Records. A copy of the Mortgage is attached as Exhibit D.




                                                  3
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.4 Page 4 of 10



       9.      Repayment of the Note was further secured by an Amended and Restated Security

Agreement dated October 5, 2018 (the “Security Agreement”), executed by Buchanan Metal in

favor of the Bank, granting Bank a security interest in all of its personal property assets (the

“Collateral”). A copy of the Security Agreement is attached as Exhibit E.

       10.     In conjunction with Bank’s extension of credit to Buchanan Metal, on or about

October 5, 2018, Buchanan Metal and Bank executed an Amended and Restated Loan

Agreement (the “Loan Agreement”), which sets forth additional terms and conditions governing

the loan relationship. A copy of the Loan Agreement is attached as Exhibit F.

       11.     The Bank, Buchanan Metal and Richard J. Tapper also executed an Amended and

Restated Subordination Agreement on or about October 5, 2018 (“Subordination Agreement”), a

copy of which is attached as Exhibit G. Pursuant to the Subordination Agreement, as a result of

the occurrence of events of default described below by Buchanan Metal under the Loan

Documents, the Defendants are notified that Buchanan Metal shall not make, and Hayman on

behalf of the Estate, shall not receive, any direct or indirect payments of principal, interest, fees

or expenses under the Subordinated Debt (as defined in the Subordination Agreement).

       12.     The Note, Sweep Rider, Mortgage, Security Agreement, Loan Agreement,

Subordination Agreement and all other related documents are referred to collectively as the

“Loan Documents.”

                                        THE DEFAULTS

       13.     Defaults exist under the terms and conditions of the Loan Documents for the

reason that, among other things, Defendant Buchanan Metal failed to make full payment to the

Bank when the Note matured on August 31, 2019.




                                                 4
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.5 Page 5 of 10



        14.    Pursuant to its rights under the terms of the Loan Documents, Bank demanded the

full and immediate repayment of all sums owing from Defendant Buchanan Metal under the

Note.

        15.    Despite demand for the full and immediate repayment of all sums owing under

the Note, Defendant Buchanan Metal failed to honor its obligations to Bank.

                                            COUNT I

                                      BREACH OF NOTE

        16.    Plaintiff restates and incorporates the allegations set forth in Paragraphs 1 through

15 above by reference, with the same force and effect as if fully repeated.

        17.    By its terms, the Note was to be repaid when it matured on August 31, 2019,

when the outstanding principal and accrued interest was to be paid in full to Bank.

        18.    Defendant Buchanan Metal failed to make payment to Bank as and when agreed

pursuant to the terms of the Note.

        19.    Pursuant to its rights under the Note, Bank demanded the full and immediate

repayment of all sums owing thereunder from Defendant Buchanan Metal.

        20.    Despite demand, Defendant Buchanan Metal has failed, neglected and refused to

repay the sums owing to Bank pursuant to the Note.

        21.    As of July 30, 2020, the principal sum of $1,940,293.43 was owing and due under

the Note to Bank, together with accrued and unpaid interest of $56,904.08 and late fees of

$1,000.00, for a total, exclusive of additional costs and fees, of $1,998,197.51.

        22.    Under the Note, Defendant Buchanan Metal agreed to pay all of Bank’s costs and

expenses incurred in its collection, including reasonable attorney fees.




                                                 5
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.6 Page 6 of 10



        WHEREFORE, Plaintiff PNC Bank, National Association requests that this Honorable

Court enter judgment in its favor, and against Defendant, Buchanan Metal Forming, Inc. in the

sum of $1,998,197.51, and award Plaintiff its costs and attorney fees incurred in the prosecution

of this action, together with interest thereon as provided for by statute from and after July 30,

2020.



                                           COUNT II

                                   CLAIM AND DELIVERY

        23.    Plaintiff restates and incorporates the allegations set forth in Paragraphs 1 through

22 above by reference, with the same force and effect as if fully repeated.

        24.    As set forth in Count I, Defendant Buchanan Metal has failed to repay the sums

owing to Bank pursuant to the Note, despite demand having been made by Bank.

        25.    Pursuant to the terms of the Security Agreement and the Michigan Uniform

Commercial Code, Bank is entitled to possession of the Collateral upon the failure of Defendant

Buchanan Metal to repay the Note as agreed.

        26.    Bank’s security interest in the Collateral is senior to the interests of the

Defendants and is perfected pursuant to financing statements filed with the Michigan Secretary

of State on December 14, 2001, October 10, 2002, September 5, 2003 and June 13, 2019, as

continued and amended from time to time. Copies of the financing and continuation statements

are attached as Exhibit H.

        27.    The Collateral consists of independent pieces of property or a portion of divisible

property of uniform kind, quality and value.




                                                 6
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.7 Page 7 of 10



         28.   The Collateral is not in the Defendants’ custody by virtue of any execution or

attachment against the personal property of Bank, nor by virtue of any warrant for the collection

of taxes, assessments or fines.

         29.   The Collateral is presently subject to damage, accident, sale, deterioration due to

the passage of time, depreciation, and disposal or dissipation by Defendant Buchanan Metal.

         30.   Upon information and belief, the Collateral has an aggregate value which is less

than the indebtedness owing to Bank.

         31.   Pursuant to the terms of the Security Agreement and the Loan Documents, Bank

is entitled to recover all costs, expenses and reasonable attorney fees from Defendant Buchanan

Metal, which are incurred in locating and obtaining possession of the Collateral.

         WHEREFORE, Plaintiff PNC Bank, National Association requests that this Honorable

Court:

               A.      Issue an Order requiring Defendant Buchanan Metal to show cause why
                       this Honorable Court should not order the Collateral to be delivered to
                       Plaintiff forthwith, in accordance with MCR 3.105 and MCL §600.2920;
                       and,

               B.      Order and adjudge that Defendant Buchanan Metal immediately deliver an
                       inventory of the Collateral to Plaintiff describing same by item, type and
                       location, or permitting Plaintiff to perform same forthwith, together with
                       an accounting of the proceeds realized from sales of same; and,

               C.      Order and adjudge that Defendant Buchanan Metal deliver the Collateral
                       to Plaintiff, or that Plaintiff be permitted to seize same within 21 days,
                       pursuant to MCR 3.105(E)(4)(c); and,

               D.      Order and adjudge Plaintiff to be authorized to dispose of the Collateral
                       pursuant to MCL §440.9610; and,

               E.      Enter judgment in favor of Plaintiff and against Defendant Buchanan
                       Metal, for any deficiency that may exist after the disposition of the
                       Collateral pursuant to Paragraph D above, together with costs, attorney
                       fees and interest as provided for by statute; and,




                                                7
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.8 Page 8 of 10



               F.     Determine the priority of the respective parties’ interest in the Collateral;
                      and,

               G.     Grant Plaintiff any other relief as this Honorable Court shall deem just and
                      appropriate.

                                           COUNT III

                                 JUDICIAL FORECLOSURE

       32.     Plaintiff restates and incorporates the allegations set forth in Paragraphs 1 through

31 above by reference, with the same force and effect as if fully repeated.

       33.     The Property currently encumbered by Plaintiff’s Mortgage is described as:

       Land in the City of Buchanan, County of Berrien, and State of Michigan, described as:

               Part of the Northeast Quarter of Section 35, Town 7 South, Range
               18 West, described as: Commencing at the Southwest corner of
               Smith and Oak Streets, thence West 346.49 feet to a point on the
               South right of way line of Smith Street and the true place of
               beginning of the land herein described, thence South 3 degrees 22
               minutes 02 seconds West 531.37 feet, thence South 41 degrees 25
               minutes 10 seconds West 172.65 feet, thence South 86 degrees 33
               minutes 40 seconds West 184.82 feet, thence North 0 degrees 14
               minutes 00 seconds East 450.05 feet, thence North 47 degrees 13
               minutes 30 seconds East 325.36 feet to the South right of way line
               of Smith Street, thence East on said right of way line 89.26 feet to
               the place of beginning.


               Tax I.D. No.                  11-58-0035-0263-02-1

               Commonly known as:            103 West Smith Street
                                             Buchanan, Michigan 49107

       34.     As set forth in Count I above, Defendant Buchanan Metal is in default of its

obligations to Bank under the terms of the Note and other Loan Documents.

       35.     Upon the default of Defendant Buchanan Metal, Bank has the right to foreclose

the Mortgage, either by advertisement or judicially. See Exhibit D.




                                                 8
   Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.9 Page 9 of 10



        36.    As of July 30, 2020, there remains a balance owing to Bank on the Note in the

aggregate amount of $1,998,197.51, exclusive of additional costs and fees which shall accrue

thereafter.

        37.    Other than the Defendants presently named in this Complaint, Bank is unaware of

any entity claiming an interest in the Property whose rights would be affected by this foreclosure.

        38.    All interests claimed against the Property by Defendants are inferior and

subordinate to Bank’s Mortgage.

        39.    No proceeding at law has been instituted to recover the debt evidenced by the

Note and secured by the Mortgage, or any part of it, and no part of the debt has been collected or

paid.

        WHEREFORE, Plaintiff PNC Bank, National Association requests that this Court:

               A.     Determine the amount due to Plaintiff pursuant to the Note and the
                      Mortgage, and enter a judgment for such amount in favor of Plaintiff,
                      together with its expenses, attorney fees and other costs; and,

               B.     That the lien of the Mortgage held by Plaintiff be adjudged to constitute a
                      priority lien on the Property superior in right to all other liens or interests
                      in such property; and,

               C.     Upon the failure of Defendant Buchanan Metal to pay such amount to
                      Plaintiff, order that the Property be sold at public sale to the highest
                      bidder, pursuant to the applicable statutes and Michigan Court Rules; and,

               D.     Provide that, subsequent to the foreclosure sale, and the running of any
                      period of redemption, upon the failure of Defendant Buchanan Metal, the
                      Defendants and all parties claiming from or under them be foreclosed and
                      barred from any and all equity of redemption and all claims of, in and to
                      the Property; and,

               E.     Order Defendant Buchanan Metal, and all parties claiming from or under
                      it, or who have otherwise come into possession of the Property or any
                      portion of the Property during the pendency of this suit, to deliver and
                      yield possession of the Property upon production or authentication of the
                      deed or deeds to be executed pursuant to such sale, and a certified copy of



                                                 9
 Case 1:20-cv-00707-JTN-SJB ECF No. 1 filed 07/31/20 PageID.10 Page 10 of 10



                          the order of judgment confirming the report of such sale, after such order
                          of judgment has become absolute; and,

                 F.       Order the net proceeds received from such public sale to be paid to
                          Plaintiff in satisfaction, or in partial satisfaction, of the amount determined
                          to be due to Plaintiff pursuant to the Note, with any surplus realized from
                          the sale to be disposed of and distributed as the Court may direct; and,

                 G.       Enter a judgment in favor of Plaintiff and against Defendant Buchanan
                          Metal, for the amount of the deficiency following the public sale and
                          report of sale; and,

                 H.       Grant Plaintiff such other relief as may be deemed fair and equitable.


                                                         MILLER, CANFIELD, PADDOCK AND
                                                         STONE, P.L.C.

                                                         By: /s/ JOSEPH M. AMMAR
                                                            Joseph M. Ammar (P41972)
                                                            James E. Spurr (P33049)
                                                            Attorneys for Plaintiff
                                                            277 South Rose Street, Suite 5000
                                                            Kalamazoo, MI 49007
                                                            (269) 383-5810 / (269) 383-5809
                                                            ammar@millercanfield.com
                                                            spurr@millercanfield.com
Dated: July 30, 2020


36241113.1\158913-00002




                                                    10
